[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION ON DEFENDANT'S MOTION FOR BILL OF COSTS
Costs to the defendant may be allowed as follows:
    Indemnity to Prevailing Party ------------------------------ All proceedings before trial                    $   50.00 Trial of an issue of law or fact                    75.00 Trial of Difficult Case                            100.00 Jury Fee                                           100.00 Photographic Enlargement of                        290.99 Medical Records CT Page 10984 Investigation fees (Dr. New)                       200.00
    Depositions ----------- Arnold Rossi, M.D.                             $   30.00 Roland Grenier                                      30.00 Marcia Grenier                                      30.00 Kristin Grenier                                     30.00
    Expert Fees ----------- William Sweet, M.D. (Trial Testimony)            4,000.00 William Sweet, M.D. (Travel Time)                1,000.00
    Sheriffs' Fees -------------- Subpoenas                                          214.05 --------- $6,150.04
No costs allowed in regard to Kristin Grenier. (Daniels v. Board of Education, 166 Conn. 325)
Frances Allen State Judge Referee